PER CURIAM.
The petition for writ of certiorari is GRANTED. The lower tribunal’s order granting the motion to dismiss the detain-er in case number 2008-CF-4491A, rendered June 11, 2012, is QUASHED, and this matter is REMANDED with directions to allow the petitioner an opportunity to respond to the motion to dismiss the detainer prior to ruling on the motion.
No motion for rehearing of this opinion will be entertained by this court, and mandate in this cause shall issue immediately.
ROBERTS, WETHERELL, and SWANSON, JJ., concur.